Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is in response to the amendment and remarks filed on 07 December 2020.
Claims 21-40 are presently pending for examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/07/2020 has being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are 
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10439906 and claims 1 and 11 of U. S. Patent No. 100091076. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention of configuring resources for network traffic analysis using triggering events by embedded tags to track and record network activities of the browsing session. Therefore, it would have been obvious to broaden and slightly change the parent claims to achieve the instant claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al., U. S. Patent Publication No. 2011/0022704 in view of Swanson et al., U. S. Patent Publication No. 2014/0040786 and further in view of Sankaran et al., U. S. Patent Publication No. 2014/0282710.

Regarding claim 21 Duan discloses a non-transitory computer readable medium, including computer executable instructions, which when executed by a computer causes the computer to: receive a first request to record network traffic on a browser session corresponding to a webpage (see Duan, ¶ [0020] and [0059]); insert, responsive to a timing tag second request associated with the webpage, a tracking code to the webpage for recording the network traffic, the webpage comprising at least one tag provided by a website publisher, the second request indicating a trigger to activate the tracking code (see Duan, ¶ [0036] and [0039]); 
Although Duan discloses the invention substantially as claimed, it does not explicitly disclose record, responsive to the tracking code being activated by the second request, data of the network traffic of the webpage, the data comprising information of the at 
Swanson teaches record, responsive to the tracking code being activated by the second request, data of the network traffic of the webpage, the data comprising information of the at least one tag configured on the webpage (see Swanson, ¶ [0017] and [0020]); store the recorded data of the network traffic in memory of the computer (see Swanson, ¶ [0051] and [0060]); and present a report on the computer for display using the recorded data (see Swanson, ¶ [0019] and [0087]-[0088]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Swanson with that of Duan in order to efficiently record, store and display the collected information so as to make use of it by the administrators.
Although the combination of Duan-Swanson disclose the invention substantially as claimed, they do not explicitly disclose existing tag on the webpage.
Sankaran teaches existing tag on the webpage (see Sankaran, ¶ [0052]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Duan-Swanson with that of Sankaran so as to allow the website publisher to choose what tags to embed onto their websites for their particular need of use.

Regarding claim 22, Duan-Swanson-Sankaran teaches wherein the webpage is a first webpage and wherein the computer executable instructions further configured to cause the computer to: receive a plurality of requests for a plurality of second webpages; 

Regarding claim 23, Duan-Swanson-Sankaran teaches wherein the computer executable instructions further configured to cause the computer to: record a plurality of hits in response to the tracking code being activated by the second request, the plurality of hits comprising page tracking hits, event tracking hits, and ecommerce hits; and store, responsive to recording the plurality of hits, the plurality of hits in the memory of the computer (see Duan, ¶ [0042] and Swanson, ¶ [0017] and [0051]).

Regarding claim 24, Duan-Swanson-Sankaran teaches wherein the computer executable instructions further configured to cause the computer to record the data of the network traffic in response to the tracking code triggered by the at least one existing tag configured on the webpage, the at least one existing tag comprising at least one of a page view tag, an event tag, a transaction tag, a social tag, a timing tag, or a cross-domain tracking tag (see Duan, ¶ [0039],Swanson, ¶ [0071] and (Sankaran, ¶ [0052]).

Regarding claim 25, Duan-Swanson-Sankaran teaches wherein the computer executable instructions further configured to cause the computer to preprocess, prior to 

Regarding claim 26, Duan-Swanson-Sankaran teaches wherein the at least one existing tag comprises a plurality of triggering parameters including an event trigger based on a predefined variable (see Duan, ¶ [0039] and Sankaran, ¶ [0052]).

Regarding claim 27, Duan-Swanson-Sankaran teaches wherein to record the data of the network traffic comprises at least one of capturing, identifying, or obtaining data associated with the browser session (see Duan, ¶ [0034]).

Regarding claim 28, Duan-Swanson-Sankaran teaches wherein the computer executable instructions further configured to cause the computer to: record the data of the network traffic of the webpage, the data comprising the information of the at least one tag configured on the webpage; receive an indication to terminate recording of the data; terminate, responsive to the indication to terminate, the recording of the data; generate, responsive to the termination, a data file in a file format comprising an HTTP format; and store, responsive to generating the data file, the data file comprising the data of the network traffic in the memory of the computer (see Duan, ¶ [0039], Swanson, ¶ [0051],[0060] and Sankaran, ¶ [0052]).


Regarding claim 30, Duan-Swanson-Sankaran teaches wherein the computer executable instructions further configured to cause the computer to: display an icon of the report to indicate an alert comprising an error, a warning, and number of hits; receive, via a user interaction, an indication to provide an interactive report for display on the computer; and receive, for display, a template of the report comprising one or more interactive buttons and information on the error and warning to the computer, the information to diagnose the error and warning associated with the at least one existing tag on the webpage, the one or more interactive buttons comprising one or more configuration settings for adding, removing, or modifying information of the report (see Duan, ¶ [0054], Swanson, ¶ [0019], [0087] and Sankaran, ¶ [0052]).

Regarding claim 31, Duan-Swanson-Sankaran teaches wherein the computer executable instructions further configured to cause the computer to: transmit the recorded data of the network traffic to a server for processing the data; receive, from the server, responsive to the data processed by the server, the report generated from processing the data of the network traffic by the server; and wherein to present the report on the computer for display using the recorded data comprises presenting the report on the computer using the processed data (see Duan, ¶ [0054] and Swanson, ¶ [0017]-[0019], [0051] and [0088]).

Regarding claim 32, Duan discloses a  method of analyzing traffic over a computing network, comprising: receiving, by a computer executing a computer executable instructions, a first request to record network traffic on a browser session corresponding to a webpage (see Duan, ¶ [0020] and [0059]); inserting, by the computer, responsive to a second request associated with the webpage, a tracking code to the webpage for recording the network traffic, the webpage comprising at least one tag provided by a website publisher, the second request indicating a trigger to activate the tracking code (see Duan, ¶ [0036] and [0039]).
Although Duan discloses the invention substantially as claimed, it does not explicitly disclose recording, by the computer, responsive to the tracking code being activated by the second request, data of the network traffic of the webpage, data of the network traffic of the webpage, the data comprising information of the at least one tag configured on the webpage; storing, by the computer, the recorded data of the network traffic in memory of the computer; and presenting, by the computer, a report on the computer for display using the recorded data.
Swanson teaches recording, by the computer, responsive to the tracking code being activated by the second request, data of the network traffic of the webpage, data of the network traffic of the webpage, the data comprising information of the at least one tag configured on the webpage (see Swanson, ¶ [0017] and [0020]); storing, by the computer, the recorded data of the network traffic in memory of the computer (see Swanson, ¶ [0051] and [0060]); and presenting, by the computer, a report on the computer for display using the recorded data (see Swanson, ¶ [0019] and [0087]-
Although the combination of Duan-Swanson disclose the invention substantially as claimed, they do not explicitly disclose existing tag on the webpage.
Sankaran teaches existing tag on the webpage (see Sankaran, ¶ [0052]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Duan-Swanson with that of Sankaran so as to allow the website publisher to choose what tags to embed onto their websites for their particular need of use.

Regarding claim 33, Duan-Swanson-Sankaran teaches further comprising: receiving, by the computer, a plurality of requests for a plurality of second webpages; providing, by the computer, responsive to each of the plurality of requests for the plurality of second webpages, the tracking code to each second webpage of the plurality of second webpages for recording the network traffic of the second webpage; and recording, by the computer, a multi-page session data in response to the tracking code being activated on each of the second webpage of the plurality of second webpages (see Duan, ¶ [0055] and Swanson, ¶ [0061]).

Regarding claim 34, Duan-Swanson-Sankaran teaches further comprising: recording, by the computer, a plurality of hits in response to the tracking code being activated by 

Regarding claim 35, Duan-Swanson-Sankaran teaches further comprising recording, by the computer, the data of the network traffic in response to the tracking code triggered by the at least one existing tag configured on the webpage, the at least one existing tag comprising at least one of a page view tag, an event tag, a transaction tag, a social tag, a timing tag, or a cross-domain tracking tag (see Duan, ¶ [0039], Swanson, ¶ [0071] and Sankaran, ¶ [0052]).

Regarding claim 36, Duan-Swanson-Sankaran teaches further comprising preprocessing, prior to transmission of the data to the server, activity of the browser session to identify one or more errors in the at least one existing tag configured on the webpage provided by the website publisher (see Duan, ¶ [0046], [0055] and Sankaran, ¶ [0052]).

Regarding claim 37, Duan-Swanson-Sankaran teaches further comprising: recording, by the computer, the data of the network traffic of the webpage, the data comprising the information of the at least one existing tag configured on the webpage; receiving, by the computer, an indication to terminate recording of the data; terminate, by the computer, responsive to the indication to terminate, the recording of the data; generating, by the 

Regarding claim 38, Duan-Swanson-Sankaran teaches wherein the network traffic comprises an additional browser session, a request for additional webpage, a redirect to a second webpage, or the second request for the webpage (see Duan, ¶ [0047]).

Regarding claim 39, Duan-Swanson-Sankaran teaches further comprising: displaying, by the computer, an icon of the report to indicate an alert comprising an error, a warning, and number of hits; receiving, by the computer, via a user interaction, an indication to provide an interactive report for display on the computer; and receiving, by the computer for display, a template of the report comprising one or more interactive buttons and information on the error and warning to the computer, the information to diagnose the error and warning associated with the at least one existing tag on the webpage, the one or more interactive buttons comprising one or more configuration settings for adding, removing, or modifying information of the report (see Duan, ¶ [0054], Swanson, ¶ [0019], [0087] and Sankaran, ¶ [0052]).

Regarding claim 40, Duan-Swanson-Sankaran teaches further comprising: transmitting, by the computer, the recorded data of the network traffic to a server for processing the data; receiving, by the computer, from the server, responsive to the data processed by .
Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444